                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
 1
 2
                                                                Sep 30, 2019
                                                                    SEAN F. MCAVOY, CLERK

 3
 4
 5                        UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 PAUL KIZA WAUSA,                                No. 2:18-cv-00008-SAB
 9        Plaintiff,
10        v.                                       ORDER GRANTING
11 DAVENPORT GRAND HOTEL,                          DEFENDANT’S MOTION FOR
12        Defendant.                               SUMMARY JUDGMENT
13
14
15        Before the Court are Defendant’s Motion for Summary Judgment Dismissal,
16 ECF No. 78, Motion to Strike, ECF No. 104, and related Motion to Expedite, ECF
17 No. 103. A hearing on Defendant’s Motions was held on September 26, 2019. 1
18 Plaintiff represented himself 2 and Defendant was represented by Susan C. Nelson
19 and Mary Palmer.
20
21 1 After Defendant gave its oral arguments and Plaintiff was given an opportunity to
22 respond, Plaintiff indicated he was unable to hear the arguments. At no time prior
23 to this time did Plaintiff indicate he could not hear, nor did he request any
24 accommodations. Plaintiff presented his responsive argument and he was able to
25 respond to the Court’s questioning and direction. The Court finds that Plaintiff
26 waived his right for accommodation.
27 2 Previously, the Court granted Plaintiff’s request for counsel and local counsel
28 volunteered to represent Plaintiff. Plaintiff was unable to establish an
   ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
   JUDGMENT ~ 1
 1        Plaintiff is suing his former employer, Defendant Davenport Grand Hotel.
 2 Previously, the Court granted Defendant’s Motion to Dismiss Plaintiff’s
 3 Americans with Disability Act (“ADA”), Genetic Information Non-Discrimination
 4 Act (“GINA”), and Age Discrimination in Employment Act (“ADEA”) claims.
 5 ECF No. 33. The only remaining claim is Plaintiff Title VI claim accusing
 6 Defendant of racial discrimination when he was fired from his job at the Davenport
 7 Grand Hotel. Defendant now moves for summary judgment on that claim.
 8        Plaintiff filed numerous documents in response to the motion. The Court
 9 strikes those documents that were filed after Plaintiff filed his first response to
10 Defendant’s Motion for Summary Judgment as being in violation of the Court’s
11 Order, ECF No. 91, Notice to Pro Se Litigants of the Summary Judgment Rule
12 Requirement.
13                                   Motion Standard
14        Summary judgment is appropriate “if the movant shows that there is no
15 genuine dispute as to any material fact and the movant is entitled to judgment as a
16 matter of law.” Fed. R. Civ. P. 56(a). R. Civ. P. 56(c). There is no genuine issue for
17 trial unless there is sufficient evidence favoring the non-moving party for a jury to
18 return a verdict in that party’s favor. Anderson v. Liberty Lobby, Inc., 477 U.S.
19 242, 250 (1986). The moving party has the initial burden of showing the absence
20 of a genuine issue of fact for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 325
21 (1986). If the moving party meets its initial burden, the non-moving party must go
22 beyond the pleadings and “set forth specific facts showing that there is a genuine
23 issue for trial.” Anderson, 477 U.S. at 248.
24        In addition to showing there are no questions of material fact, the moving
25 party must also show it is entitled to judgment as a matter of law. Smith v. Univ. of
26
27 attorney/client relationship with his counsel. Plaintiff has adequately represented
28 himself in these proceedings.
   ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
   JUDGMENT ~ 2
 1 Wash. Law Sch., 233 F.3d 1188, 1193 (9th Cir. 2000). The moving party is entitled
 2 to judgment as a matter of law when the non-moving party fails to make a
 3 sufficient showing on an essential element of a claim on which the non-moving
 4 party has the burden of proof. Celotex, 477 U.S. at 323.
 5        When considering a motion for summary judgment, a court may neither
 6 weigh the evidence nor assess credibility; instead, “the evidence of the non-movant
 7 is to be believed, and all justifiable inferences are to be drawn in his favor.”
 8 Anderson, 477 U.S. at 255. That said, “[c]onclusory, speculative testimony in
 9 affidavits and moving papers is insufficient to raise genuine issues of fact and
10 defeat summary judgment.” Soremekun v. Thrifty Payless, Inc, 509 F.3d 978, 984
11 (9th Cir. 2007). “[W]hen opposing parties tell two different stories, one of which is
12 blatantly contradicted by the record, so that no reasonable jury could believe it, a
13 court should not adopt that version of the facts.” Scott v. Harris, 550 U.S. 372, 380
14 (2007).
15                                   Background Facts
16        Plaintiff is a refugee from the Democratic Republic of Congo who came to
17 the United States in 2017. He was sponsored by World Relief Spokane. 3 His first
18 job was washing dishes at the Defendant Davenport Hotel. He was interviewed by
19 Sous Chef Robert Homuth and was hired by Executive Chef Ian Wingate. He
20 worked there for 8 months—from August 2016 to April 2017, when he was
21 terminated. Defendant maintains he was a problem employee who was “disruptive,
22 insubordinate, disrespectful and combative.” Plaintiff maintains he was a model
23 employee. He asserts that Chef Wingate approached him on the night when he
24 refused to do his work and said, “Paul, you are black, you must do everything at
25
26 3 World Relief Spokane is an organization that helps refuges resettle in the United
27 States by assisting them with housing, cultural orientation, learning English,
28 employment services, immigration, legal services and citizenship classes.
   ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
   JUDGMENT ~ 3
 1 once.” His other allegation of racial discrimination was when he met with
 2 managers and they called him a dog and other derogatory names.
 3        Over one-third of the workforce at the Davenport Hotels 4 brand is made up
 4 of persons of color. Over the past two decades, the Davenport Hotels have
 5 provided jobs for roughly 1,000 or more refugees. In 2018, the Davenport Hotels
 6 were jointly named World Relief Spokane Employer of the Year.
 7                             Racial Discrimination Claim
 8        To establish a prima facie case under Title VII, a plaintiff must offer proof
 9 that: (1) the plaintiff belongs to a class of persons protected by Title VII; (2) the
10 plaintiff performed his or her job satisfactorily; (3) the plaintiff suffered an adverse
11 employment action; and (4) the plaintiff’s employer treated the plaintiff differently
12 than a similarly situated employee who does not belong to the same protected class
13 as the plaintiff. Cornwell v Electra Cent. Credit Union, 439 F.3d 1018, 1028 (9th
14 Cir. 2006) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)).
15        Establishing a prima facie case under McDonnell Douglas creates a
16 presumption that the plaintiff’s employer undertook the challenged employment
17 action because of the plaintiff’s race. Id. To rebut this presumption, the defendant
18 must produce admissible evidence showing that the defendant undertook the
19 challenged employment action for a “legitimate, nondiscriminatory reason.” Id. If
20 the defendant does so, then “the presumption of discrimination ‘drops out of the
21 picture’” and the plaintiff may defeat summary judgment by satisfying the usual
22 standard of proof required in civil cases under Fed. R. Civ. P. 56(c). Reeves v.
23 Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000) (citation omitted). In
24 the context of employment discrimination law under Title VII, summary judgment
25 is not appropriate if, based on the evidence in the record, a reasonable jury could
26
27 4 Defendant Davenport Grand Hotel is part of the Davenport Hotels brand,
28 consisting of five different properties.
   ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
   JUDGMENT ~ 4
 1 conclude by a preponderance of the evidence that the defendant undertook the
 2 challenged employment action because of the plaintiff’s race. Id.
 3        Where the same actors are responsible for both the hiring and firing and both
 4 actions occur within a short period of time, a strong inference arises that there was
 5 no discriminatory motive. Coghlan v Am. Seafoods Co., 413 F.3d 1090, 1096 (9th
 6 Cir. 2005).
 7                                        Analysis
 8        This case starts from the premise that there is a strong inference that no
 9 discriminatory motive factored in Defendant’s decision to terminate Plaintiff. This
10 is because not only did the person who hired Plaintiff also fire Plaintiff but the
11 Davenport Hotels, who employed Plaintiff, have an exemplary record of hiring
12 persons with color. Plaintiff is unable to overcome this strong inference. While
13 Defendant provided abundant evidentiary support for its explanation that Plaintiff
14 was terminated for reasons of insubordination and uncooperative behavior,
15 Plaintiff has not provided any contrary evidence, or any evidence from which a
16 justifiable inference could be made that he was terminated on account of his race.
17 For instance, he has not provided any positive job evaluations, or statements from
18 any co-workers regarding the work environment at the Davenport Hotels. Plaintiff
19 cannot rely on his own conclusory statements to defeat summary judgment.
20        On the other hand, Defendant has shown that Plaintiff had been counseled
21 on multiple occasions and was asked to improve his interactions with other
22 employees, which he failed to do. He responded inappropriately when asked to
23 perform routine tasks associated with his position. He was unable to work
24 successfully around others and his situation was not improving, despite verbal and
25 written warnings and counseling. He appeared unwilling to take direction from his
26 managers/supervisors. There is nothing to suggest that Plaintiff was not treated
27 fairly; rather, he was disciplined/counseled according to Defendant’s standards and
28 expectations.
   ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
   JUDGMENT ~ 5
 1          Simply put, Plaintiff’s story is contradicted by the record. No reasonable
 2 jury could conclude by a preponderance of the evidence that Defendant fired
 3 Plaintiff because of his race.
 4          Accordingly, IT IS HEREBY ORDERED:
 5          1.   Defendant’s Motion for Summary Judgment Dismissal, ECF No. 78, is
 6 GRANTED.
 7          2.   Defendant’s Motion to Strike, ECF No. 104, is GRANTED.
 8          3.   Defendant’s Motion to Expedite, ECF No. 103, is DENIED, as moot.
 9          4.   The District Court Executive is directed to enter judgment in favor of
10 Defendants and against Plaintiff.
11          5.   The Court certifies that an appeal of this decision would not be in good
12 faith.
13          IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
14 forward copies to Plaintiff and counsel, and close the file.
15          DATED this 30th day of September 2019.
16
17
18
19
20
                                           Stanley A. Bastian
21
                                       United States District Judge
22
23
24
25
26
27
28
     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 6
